Citation Nr: 0728091	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have depression that is related to her 
military service.


CONCLUSION OF LAW

The veteran does not have depression that is the result of 
disease or injury incurred  in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, prior to the initial adjudication of the 
claim.  Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised her of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information she had pertaining to her claim.  The 
RO also provided a statement of the case (SOC) reporting the 
result of its review of the issue and the text of the 
relevant portions of the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's depression 
claim.  The RO obtained the veteran's service medical records 
(SMRs), and VA and private medical records.  Specifically, 
the RO requested records from two private physicians, S.T., 
M.D. and C.S., M.D., St. Mary's Hospital, St. Louis 
University Hospital, and Washington University 
Hospital/Barnes Hospital.  VA has no duty to inform or assist 
that was unmet.

The veteran contends that the onset of her depression 
occurred after she was confined to her barracks, due to her 
suspected involvement in a riot at Travis Air Force Base in 
1973.  However, during her Board hearing, the veteran also 
contended that during this same riot incident, police 
officers came to her dorm during the evening with M16 rifles 
and pulled her and several others outside and took them over 
to the BAQ.  The veteran noted that although the officers had 
guns, they did not hold her at gunpoint.  The veteran stated 
that following this incident she was seen by a chaplain 
because she was very upset and scared, and she noted that she 
had been receiving treatment for depression since her 
discharge from the Air Force in 1974.

The medical evidence of record reveals that the veteran is 
currently diagnosed with depression.  However, the earliest 
notation in the record referencing depression is found in 
medical records from St. Louis University Care, dated in 
1986, where the veteran was being seen for an unrelated 
health problem and the physician noted a history of 
depression, but did not himself specifically diagnose the 
veteran with depression.  Private medical records from Dr. 
T., dated from June 1997 to October 2001, consistently 
included assessments of depression.  A February 2002 record 
provided by another private physician, Dr. S., also shows 
that the veteran was thought to have major depression.  
Records from the St. Louis VA medical center (VAMC), dated 
from December 2004 through June 2005, contain frequent 
notations referencing complaints and treatment for 
depression.  For example, a January 2005 record noted a past 
medical history of depression, documented the medications the 
veteran was taking for her depression, and noted that the 
veteran reported insomnia, fatigue, and changes in appetite.  
A March 2005 VA physician gave an Axis I diagnosis of Major 
Depressive Disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is clearly evidence of a current disability--
depression; however, the service medical records are absent 
of any complaints or treatment related to depression.  
Further, there is no medical evidence of a nexus between the 
veteran's currently diagnosed depression and any incident or 
event that occurred in service, including the 1973 riot 
incident that the veteran described.  The Board notes that if 
a riot did occur on Travis Air Base in 1973, it is not 
documented in the file.  Moreover, the record is completely 
devoid of any complaints or treatment related to depression 
until 1986, over ten years after the veteran left active duty 
service, and no clinician has attributed depression to any 
event in service, including any event surrounding a riot.  As 
such, entitlement to service connection for depression is not 
warranted.  (A March 2005 VA record entry includes a 
reference to depression 


starting after the veteran was arrested during military 
service, but this comment is clearly a recitation of the 
veteran's own self-reported history and does not represent a 
medical conclusion by the examiner.)

Certain chronic diseases, such as psychoses, may be presumed 
to have been incurred in or aggravated during active military 
service if the psychosis becomes manifest to a compensable 
degree within a year of separation from qualifying service.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  In this veteran's 
case it is not clear whether the diagnosis of major 
depression represents a psychosis, such as when major 
depression is accompanied by psychotic features or 
melancholia, see 38 C.F.R. § 4.132 (1996), but the salient 
point to be made is that depression was not shown until 
several years after her separation from service, which means 
that service connection on a presumptive basis may not be 
granted.  38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  

As noted above, the veteran contends that her current 
depression originated during her period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms she experiences, she is 
not competent to provide a medical opinion as to their cause 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of her disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's currently diagnosed depression is not traceable to 
an injury or disease incurred in or aggravated during active 
military service.




ORDER

Entitlement to service connection for depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


